Exhibit 10.1

 

EQUITY EXCHANGE AGREEMENT

 

This Equity Exchange Agreement, dated as of January 26, 2016 (the "Agreement"),
is by and between Western Graphite, Inc., a Nevada corporation currently quoted
on the OTC Pink("Purchaser") and Atmosphere Global, LLC ("Seller").

 

WHEREAS, pursuant to the terms of this Agreement, Purchaser agrees to acquire 43
of Seller's Class B Membership Units (collectively, the "Class B Units" and each
a "Class B Unit"), which Class B Units are equal to thirty percent (30%) of the
total outstanding Units of the Seller on a fully diluted basis as of the date
hereof in exchange for a Warrant to be issued by the Purchaser (the "Warrant")
granting Seller the right to acquire common stock of Purchaser (the "Shares")
equal to thirty percent (30%) of the issued and outstanding shares of common
stock of the Purchaser on a fully diluted basis as of the date the Seller
exercises the Warrant(the "Equity Exchange");

 

WHEREAS, as of the date hereof, Purchaser and Seller entered into a letter
agreement (the "Letter Agreement") contemplating Purchaser's purchase of
additional Class B Units of the Seller in conjunction with a capital raise
initiated by Purchaser; and

 

NOW THEREFORE, in consideration of the mutual agreements, covenants,
representations, and warranties contained in the Agreement, Purchaser and Seller
agree as follows:

 

1.SHARE EXCHANGE

 

Subject to the terms and conditions hereof, and in reliance upon the
representations and warranties set forth herein, Purchaser will acquire from
Seller 43 Class B Units in exchange for the Warrant. The Class B Units represent
thirty percent (30%) of all Membership Units issued by Seller on a fully diluted
basis as of the date hereof. The Warrant grants Seller the right to acquire
thirty percent (30%) of all Shares issued by Purchaser on a fully diluted basis
as of the date of exercise. The exchange of the Class B Units for the Warrant
shall take place within seven (7) business days after execution of this
Agreement. Upon consummation of the Equity Exchange, Purchaser shall grant to
Seller an advisory board seat.

 

2.PURCHASER'S OPTION

 

Subject to the terms and conditions hereof, and in reliance upon the
representations and warranties set forth herein, Purchaser will have the option
to purchase for fair market value (as defined hereinbelow) (the "Purchase
Price") additional Class B Units equal to twenty five percent (25%) of the
Seller's issued and outstanding Units on a fully diluted basis upon Seller's
receipt of approval from the Environmental Protection Agency so that the product
produced by Seller can be sold as a sanitizer in the United States (the
"Purchaser's Option"). "Fair market value" is defined as the lower of the cash
or offering price of the Class B Units set forth in the Letter Agreement. The
Purchase Price can be paid by the issuance of additional warrants, cash or any
combination thereof as agreed to in writing by Purchaser and Seller. If no
agreement is reached, the Purchase Price shall be paid by the issuance of
additional warrants.

 

1

 





3.REDEMPTION

 

Subject to the terms and conditions hereof, and in reliance upon the
representations and warranties set forth herein, Seller shall have the option to
redeem:

(i)    all Class B Units acquired by Purchaser in the Equity Exchange and all
Class B Units, if any, acquired by Purchaser pursuant to the Purchase Option set
forth in Paragraph 3 (collectively, the "Redeemable Units") if Purchaser
breaches any of the terms in the Letter Agreement (the "First Redemption
Option");

(ii)      all of the Redeemable Units upon Seller's generating gross sales
proceeds (the "Sales Proceeds Milestone") in the amount of $1,000,000.00 (the
"Second Redemption Option").Upon exercising the First or Second Redemption
Option, Seller shall redeem the Class B Units for an aggregate purchase price
which shall be the cancellation of the Warrant (or any shares received pursuant
thereto if the Warrant was exercised) received by Seller in the Equity Exchange
and all the Warrants and cash, if any, received by Seller as payment by
Purchaser for the Purchase Option; and

(iii)      Seller must exercise the First Redemption Option within sixty (60)
days of Purchaser's material breach of any terms of the Letter Agreement and
Seller must exercise the Second Redemption Option within sixty (60) days of
Seller's providing written notice to Purchaser that Seller has reached the Sales
Proceeds Milestone.

 

4.TRANSFER AND DELIVERY

 

The exchange of Class B Units and the Warrant between Purchaser and Seller shall
be affected by delivery of the Warrant to Seller and book entry of the Class B
Units transfer in the books and records of Seller.

 

5.REPRESENTATIONS AND WARRANTIES OF THE SELLER.

 

Seller represents and warrants to Purchaser that:

 

(a)    Seller has authorized the execution, delivery and performance of the
Agreement, and each of the transactions contemplated hereby. No other action is
necessary to authorize such execution, delivery and performance, and upon such
execution and delivery, the Agreement shall constitute a valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms.

 

2 

 

 

 

(b)     No consent, approval, authorization or order of any court, governmental
agency or body or arbitrator having jurisdiction over Seller is required for the
execution, delivery or performance by Seller of its obligations hereunder,
including without limitation the issuance of the Class B Units.

 

(c)     Neither the sale of the Class B Units nor the performance of Seller's
obligations hereunder will violate, conflict with, result in a breach of, or
constitute a default (or an event that, with the giving of notice or the lapse
of time, or both, would constitute a default) under (i) the articles of
organization, operating agreement, membership transfer agreement or other
organizational documents of Seller; (ii) any decree, judgment, order, law,
treaty, rule, regulation or determination of any court, governmental agency or
body or arbitrator having jurisdiction over Seller or any of its assets or
properties; or (iii) the terms of any material agreement to which Seller is a
party or to which any of Seller's properties is subject.

 

(d)    Seller has good and marketable title to the Class B Units. The Class B
Units are free and clear of any security interest, lien, claim or other
encumbrance or any restriction on transfer, other than those imposed by the
Securities Act and any state securities laws (collectively, "Encumbrances"), and
will be transferred to Purchaser free of any Encumbrance. The Class B Units are
not subject to any proxy, right of first refusal, option, warrant or any other
right of any Person, other than as set forth in the Operating Agreement and
Membership Transfer Agreement of the Seller.

 

(e)      The sale of the Class B Units by Seller is not part of a plan or scheme
to evade the registration requirements of the Securities Act. Neither Seller nor
any Person acting on behalf of Seller has offered or sold any of the Class B
Units by any means that would be deemed a "general solicitation" under the
provisions of Regulation D of the Securities Act.

 

(f)     Except for the representations and warranties contained above in this
Section 2, Purchaser acknowledges and agrees that none of Seller or any
Affiliates of Seller nor any other Person has made or makes any other express,
implied or statutory representation or warranty with respect to Purchaser's
acquisition of the Class B Units, including any representations or warranties as
to Seller, its business, prospects, financial condition, operations or
otherwise.

 

6.REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Purchaser represents and warrants to Seller that:

(a)  Purchaser has the legal capacity to execute and deliver the Agreement and
to consummate the transactions contemplated herein.

 

3 

 



(b)   Purchaser understands that the Class B Units are "restricted securities"
under the Securities Act and have not been registered under the Securities Act,
nor qualified under any state securities laws, and that they are being offered
and sold pursuant to an exemption from such registration and qualification based
in part upon the representations of Purchaser contained herein.

 

(c)    Purchaser is familiar with the business and operations of Seller and has
been given the opportunity to obtain from Seller all information that Purchaser
has requested regarding its business plans, prospects, financial condition and
operations. Purchaser acknowledges that Seller makes no representation or
warranty to Purchaser about Seller's business, prospects, financial condition,
operations or otherwise.

 

(d)  Purchaser is an "accredited investor" as such term is defined in Rule
50l(a) of the Securities Act and has such knowledge and experience in financial
and business matters that Purchaser is capable of evaluating the merits and
risks of the investment contemplated by the Agreement; Purchaser is able to bear
the economic risk of its investment in Seller (including a complete loss of
Purchaser's investment).

 

(e)     Purchaser understands that Purchaser must bear the economic risk of this
investment indefinitely unless the Class B Units are registered pursuant to the
Securities Act or an exemption from such registration is available, and unless
the disposition of such securities is qualified under applicable state
securities laws or an exemption from such qualification is available.

 

(f) Purchaser is acquiring the Class B Units solely for Purchaser's own account
for investment and not with a view toward the resale of a small portion of its
ownership to various investors and consultants. All distribution shall be
reflected in 8-K reporting’s. No other Person has any right with respect to or
interest in the Class B Units to be purchased by Purchaser, nor has Purchaser
agreed to give any Person any such interest or right in the future.

 

(g)    Purchaser is not purchasing the Class B Units as a result of any
advertisement, article, notice or other communication regarding the Class B
Units published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement that would be deemed a "general solicitation" under the provisions
of Regulation D of the Securities Act.

 

(h)     Purchaser has the ability to issue the Warrants to be issued to the
Seller pursuant to the Equity Exchange. Those Warrants are free and clear of any
security interest, lien, claim or other encumbrance or any restriction on
transfer (collectively, "Encumbrances"), and will be transferred to Purchaser
free of any Encumbrances.

 

4 

 



7.COVENANTS OF THE PARTIES.



 

(a)    Further Assurances. From and after the date hereof, each party shall
execute all certificates, instruments, documents or agreements and shall take
any other action which such party is reasonably requested to execute or take to
further effectuate the transactions contemplated hereby.

 

(b)     Best Efforts. Each of the parties hereto will use commercially
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, proper or advisable consistent with
applicable law to consummate and make effective in the most expeditious manner
practicable the transactions contemplated hereby.

 

(c)     Legends. Purchaser acknowledges that any Class B Units received in (a)
certificated form shall be required to bear a legend reflecting the restrictions
on the transfer of such Class B Units under the Securities Act; and (b)
book-entry form shall be required to contain a notation regarding such Class B
Units being "restricted securities" under the Securities Act.

 

(d)    Transfer and Encumbrances Restriction of Units. Purchaser shall not
Transfer or Encumber any of the Class B Units acquired pursuant to the Equity
Exchange or Purchase Option without the written consent of Seller.

 

8.SURVIVAL OF REPRESENTATIONS AND WARRANTIES.







 

The respective agreements, representations, warranties and other statements made
by or on behalf of each party hereto pursuant to the Agreement shall remain in
full force and effect, regardless of any investigation made by or on behalf of
any party, and shall survive delivery of any payment for the Class B Units.

 

9. MISCELLANEOUS.





 



(a)    Definitions. As used in the Agreement, the following terms have the
respective meanings set forth below:

 

(i)    Affiliate: shall mean, as to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person.

 

(ii)     Person: shall mean an individual, partnership, joint-stock company,
corporation, limited liability company, trust or unincorporated organization,
and a government or agency or political subdivision thereof or other entity or
organization.



5 

 

 

(iii)       Securities Act: shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

 

(iv)     Transfer: shall mean any sale, assignment, pledge, hypothecation, or
other disposition or encumbrance.

 

(b)       Governing Law; Jurisdiction. The Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State without regard to
the principles of conflicts of law. Seller and Purchaser hereby agree and
consent to be subject to the jurisdiction of the state and federal courts
located in the State of New York in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, the Agreement or the transactions contemplated hereby. Each party hereby
irrevocably consents to the service of any and all process in any such suit,
action or proceeding by the delivery of such process to such party at the
address and in the manner provided in Section 9 (d), and further agrees not to
assert that such party is not subject to the jurisdiction of the above-named
courts or that any action brought in such jurisdiction has been brought in an
inconvenient forum or that such venue is improper.

 

(c)      Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER; (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6 (c).

 

(d)       Notices.

 



(i)    All communications under the Agreement shall be in writing and shall be
delivered by hand or facsimile or mailed by overnight courier or by registered
or certified mail, postage prepaid:



6 

 

 

(1)    if to Purchaser, to Western Graphite, Inc., 1668 Prospect Avenue, East
Meadow, NY 11554, or at such other address or facsimile number as Purchaser may
have furnished Seller in writing (provided that notice of any change of address
shall be effective only upon receipt thereof); and

 

(2)     If to Seller, to Atmosphere Global LLC, 55 West Goethe Street, Unit
1241, Chicago, IL 60610, or at such other address or facsimile number as Seller
may have furnished Purchaser in writing (provided that notice of any change of
address shall be effective only upon receipt thereof).

 

(ii)    Any notice so addressed shall be deemed to be given: if delivered by
hand or facsimile, on the date of such delivery; if mailed by courier, on the
first business day following the date of such mailing; and if mailed by
registered or certified mail, on the third business day after the date of such
mailing.

 

(e)    Expenses. Whether or not the transactions contemplated by the Agreement
are consummated, all costs and expenses incurred in connection with the
Agreement and the transactions contemplated hereby shall be borne by the party
incurring such expenses.

 

(f)    Assignment; Parties in Interest. Neither the Agreement nor any of the
rights, interests or obligations under the Agreement may be assigned or
delegated, in whole or in part, whether by operation of law (including by
merger, consolidation or any similar transaction) or otherwise by any of the
parties, and any such purported assignment shall be null and void ab initio.
Nothing in the Agreement, express or implied, is intended to confer upon any
Person other than Purchaser or Seller any rights or remedies under or by reason
of the Agreement.

 

(g)    Entire Agreement; Amendment and Waiver. The Agreement constitutes the
entire understanding of the parties hereto and supersedes all prior
understandings among such parties. The Agreement may be amended, and the
observance of any term of the Agreement may be waived, with (and only with) the
written consent of Seller and Purchaser.

 

(h)    Draftsmanship. Each of the parties hereto has been represented by its own
counsel and acknowledges that it has participated in the drafting of the
Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of the Agreement.

 

(i)     Counterparts. The Agreement may be executed in one or more counterparts
(delivery of which may occur via facsimile or as an attachment to an electronic
mail message in "pdf ' or similar format), each of which when executed shall be
an original, but all of which shall constitute one and the same instrument.

G)     Section Headings. The headings of the sections and subsections of the
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

 

7 

 



IN WITNESS WHEREOF, the parties hereto have caused the Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

Date: January 26, 2016   Date: January 26, 2016     SELLER: ATMOSPHERE GLOBAL,
LLC   PURCHASER: WESTERN GRAPHITE, INC.       By: /s/ Shane Ormsby   By: /s/
Jennifer Andersen Name: Shane Ormsby   Name: Jennifer Andersen   President      

 

 

8
 

 



January 26, 2016

 

Atmosphere Global LLC
55 West Goethe Street
Unit 1241

Chicago, IL 60610
Attn: Shane Ormsby

 

 

Re: Equity Exchange Agreement Between Western Graphite, Inc. and Atmosphere
Global LLC

 

Dear Sir:

 

This side letter (the "Letter Agreement") hereby confirms that, Western
Graphite, Inc. ("Purchaser") and Atmosphere Global LLC ("Seller") entered into
an Equity Exchange Agreement dated as of January 26, 2016 (the "Exchange
Agreement"). Within thirty days of execution of the Exchange Agreement,
Purchaser shall commence efforts to raise capital for the purchase of 20 Class B
Units of Seller which represents twelve percent (12%) of all units issued by
Seller for a purchase price of $75,000 per Class B Unit equal to a total
purchase price of $1,500,000.00 (the "Purchase Price"). The Purchase Price shall
be paid in four installments as follows: (i) $370,000.00 within the earlier of
six (6) months from the date of execution of the Exchange Agreement or
up-listing of Purchaser into a national exchange (provide that a portion of the
initial $375,000.00 required for the Seller's operating expenses shall be
pre-paid in an amount and at a time mutually agreed upon by the parties); (ii)
$375,000.00 within ninety (90) days of the second payment; (iii) $375,000.00
within ninety (90) days of the third payment; and (iv) $375,000.00 upon Seller's
receiving approval from the Environmental Protection Agency of its product known
as "Atmosphere" for use as a sanitizer. Class B Units or a portion of a Class B
Unit shall be issued by Seller to Purchaser upon receipt of payment therefore
for a price of $75,000 per Class B Unit.

 

In the event that Purchaser is unable to raise the capital necessary to pay the
Purchase Price per the terms specified in this Letter Agreement, Seller reserves
the right to redeem Class B Units equal to thirty percent (30%) of Seller's
issued and outstanding units at a price equal to thirty percent (30%) of
Purchaser's common stock. The Seller shall have sixty days to exercise its
redemption option.

 

Seller has authorized the execution, delivery and performance of this Letter
Agreement, and each of the transactions contemplated hereby. No other action is
necessary to authorize such execution, delivery and performance, and upon such
execution and delivery, this Letter Agreement shall constitute a valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms.

 

Purchase has authorized the execution, delivery and performance of this Letter
Agreement, and each of the transactions contemplated hereby. No other action is
necessary to authorize such execution, delivery and performance, and upon such
execution and delivery, this Letter Agreement shall constitute a valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms.

 

The Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
entirely within such State without regard to the principles of conflicts of law.
Seller and Purchaser hereby agree and consent to be subject to the jurisdiction
of the state and federal courts located in the State of New York in any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, the Letter Agreement or the transactions
contemplated hereby. Each party hereby irrevocably consents to the service of
any and all process in any such suit, action or proceeding by the delivery of
such process to such party at the address and in the manner provided in this
Letter Agreement and further agrees not to asse1t that such party is not subject
to the jurisdiction of the above-named courts or that any action brought in such
jurisdiction has been brought in an inconvenient forum or that such venue is
improper.

 

Please acknowledge your agreement and acceptance of the terms of this letter by
signing below. Thank you.

 

 

 

    Very Truly Yours,           /s/ Jennifer Andersen    

Jennifer Andersen,
Chief Executive Officer
Western Graphite, Inc.,
1668 Prospect Avenue,

East Meadow, NY 11554

Agreed and Accepted:           /s/ Shane Ormsby    

Shane Ormsby,
President

Atmosphere Global LLC,
55 West Goethe Street Unit 1241

Chicago, IL 60610

         





 

 





 



 



 





 

 





